Exhibit 10.23

GLOBAL BRASS AND COPPER HOLDINGS, INC.

2013 OMNIBUS EQUITY INCENTIVE PLAN

DIRECTORS’ RESTRICTED STOCK

AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), effective as of
[            ], 2013 (the “Date of Grant”), is made by and between Global Brass
and Copper Holdings, Inc., a Delaware corporation (the “Company”), and
[            ] (the “Director”). Any capitalized terms not otherwise defined in
this Agreement shall have the definitions set forth in the Plan.

WHEREAS, the Company has adopted the Global Brass and Copper Holdings, Inc. 2013
Omnibus Equity Incentive Plan (the “Plan”), pursuant to which Restricted Stock
may be granted; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant the Restricted Stock provided for herein to the
Director subject to the terms set forth herein.

NOW, THEREFORE, for and in consideration of the promises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

1. Grant of Restricted Stock.

(a) Grant. The Company hereby grants to the Director [            ] shares of
Restricted Stock (the “Restricted Shares”), on the terms and conditions set
forth in this Agreement and as otherwise provided in the Plan.

(b) Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. In the event of a
conflict between the Plan and this Agreement, the terms and conditions of the
Plan shall govern. The Committee shall have final authority to interpret and
construe the Plan and this Agreement and to make any and all determinations
under them, and its decision shall be binding and conclusive upon the Director
and his or her legal representative in respect of any questions arising under
the Plan or this Agreement.

(c) Acceptance of Agreement. The Director agrees to be bound by the terms of
this Agreement and the Plan. By accepting this Agreement, the Director consents
to the electronic delivery of prospectuses, annual reports and other information
required to be delivered by Securities and Exchange Commission rules (which
consent may be revoked in writing by the Director at any time upon three
(3) business days’ notice to the Company, in which case subsequent prospectuses,
annual reports and other information will be delivered in hard copy to the
Director).

2. Vesting. The Restricted Shares shall be one hundred percent (100%) unvested
as of the Date of Grant. Except as may otherwise be provided herein and in the
Plan (or as otherwise provided in an employment, consulting or other written
agreement between the Director and the Company or any of its Affiliates) and
subject to the Director’s continued service with the Company, one hundred
percent (100%) of the Restricted Shares shall vest two hundred and eighteen days
after the Date of Grant (“Vesting Date”). Upon vesting, the Restricted Shares
shall no longer be subject to the transfer restrictions pursuant to Section 8(a)
hereof or cancellation pursuant to Section 3 hereof.



--------------------------------------------------------------------------------

3. Issuance. The Restricted Shares shall be issued by the Company and shall be
registered in the Director’s name on the stock transfer books of the Company
promptly after the date hereof in book-entry form, subject to the Company’s
directions at all times prior to the date the Restricted Shares vest. As a
condition to the receipt of the Restricted Shares, the Director shall at the
request of the Company deliver to the Company one or more stock powers, duly
endorsed in blank, relating to the Restricted Shares. The Committee may cause a
legend or legends to be put on any stock certificate relating to the Restricted
Shares to make appropriate reference to such restrictions as the Committee may
deem advisable under the Plan or as may be required by the rules, regulations,
and other requirements of the Securities and Exchange Commission, any exchange
that lists the Restricted Shares, and any applicable federal or state laws.

4. Termination of Service.

Except as otherwise provided herein (or as otherwise provided in a written
agreement between the Director and the Company), if the Director’s service with
the Company terminates for any reason, then all unvested Restricted Shares shall
be cancelled immediately and the Director shall immediately forfeit any rights
to such Restricted Shares. If the Director’s service is terminated (y) as a
result of the Director’s death or (z) by the Director’s retirement when the
Director reaches age 75, then any unvested Restricted Shares shall vest on or
within 30 days of the date of such termination.

5. Rights as a Stockholder; Dividends. At all times, the Director shall have,
with respect to the Restricted Shares, all the rights of a stockholder of the
Company, including, if applicable, the right to vote the Restricted Shares and
to receive any dividends upon vesting of such Restricted Stock, subject to the
restrictions set forth in the Plan and this Agreement. The Committee may apply
any restrictions to dividend payments during the Restricted Period that it deems
appropriate.

6. Compliance with Legal Requirements.

(a) Generally. The granting of the Restricted Shares, and any other obligations
of the Company under this Agreement, shall be subject to all applicable federal,
provincial, state, local and foreign laws, rules and regulations and to such
approvals by any regulatory or governmental agency as may be required. The
Committee shall have the right to impose such restrictions on any Restricted
Shares as it deems necessary or advisable under applicable federal securities
laws, the rules and regulations of any stock exchange or market upon which such
Restricted Shares are then listed or traded, and/or any blue sky or state
securities laws applicable to such Restricted Shares. It is expressly understood
that the Committee is authorized to administer, construe, and make all
determinations necessary or appropriate to the administration of the Plan and
this Agreement, all of which shall be binding upon the Director. The Director
agrees to take all steps the Committee or the Company determines are necessary
to comply with all applicable provisions of federal and state securities law in
exercising his or her rights under this Agreement.

(b) Tax Withholding. Director shall be responsible for satisfying all taxes that
apply to the vesting of Restricted Shares.

7. Clawback. Notwithstanding anything to the contrary contained herein, the
Committee may, in its sole discretion, cancel this Restricted Stock award if the
Director, without the consent of the Company, while providing services to the
Company or after termination of such service, violates a non-competition,
non-solicitation, non-disparagement or non-disclosure covenant or agreement to
which Director may in the future become subject, or otherwise has engaged in or
engages in activity that is in conflict with or adverse to the interest of the
Company, including fraud or conduct contributing to any financial restatements
or irregularities, as determined by the Committee in its sole discretion.
Further, if the

 

2



--------------------------------------------------------------------------------

Director otherwise has engaged in or engages in any activity referred to in the
preceding sentence, the Director shall forfeit any compensation, gain or other
value realized thereafter on the vesting or settlement of this Restricted Stock
award, the sale or other transfer of this Restricted Stock award, or the sale of
shares of Common Stock acquired in respect of this Restricted Stock award, and
must promptly repay such amounts to the Company. In addition, if the Director
receives any amount in excess of what the Director should have received under
the terms of this Restricted Stock award for any reason (including without
limitation by reason of a financial restatement, mistake in calculations or
other administrative error), all as determined by the Committee in its sole
discretion, then the Director shall be required to promptly repay any such
excess amount to the Company. To the extent required by applicable law
(including without limitation Section 304 of the Sarbanes-Oxley Act and
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act)
and/or the rules and regulations of NYSE or other securities exchange or
inter-dealer quotation system on which the Common Stock is listed or quoted, or
if so required pursuant to a written policy adopted by the Company, this
Restricted Stock award shall be subject (including on a retroactive basis) to
clawback, forfeiture or similar requirements (and such requirements shall be
deemed incorporated by reference into this Agreement).

8. Miscellaneous.

(a) Transferability. The Restricted Shares may not be assigned, alienated,
pledged, attached, sold, loaned, gifted or otherwise transferred or encumbered
by the Director other than by will or by the laws of descent and distribution,
pursuant to a qualified domestic relations order or as otherwise permitted under
Section 15(b) of the Plan. In addition, the Director agrees to comply with any
written holding requirement policy adopted by the Company for employees.

(b) Waiver. Any right of the Company contained in this Agreement may be waived
in writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.

(c) Section 409A. The Restricted Shares are intended to not be subject to
Section 409A of the Code. Notwithstanding the foregoing or any provision of the
Plan or this Agreement, if any provision of the Plan or this Agreement
contravenes Section 409A of the Code or could cause the Director to incur any
tax, interest or penalties under Section 409A of the Code, the Committee may, in
its sole discretion and without the Director’s consent, modify such provision to
(i) comply with, or avoid being subject to, Section 409A of the Code, or to
avoid the incurrence of taxes, interest and penalties under Section 409A of the
Code, and/or (ii) maintain, to the maximum extent practicable, the original
intent and economic benefit to the Director of the applicable provision without
materially increasing the cost to the Company or contravening the provisions of
Section 409A of the Code. This Section 8(c) does not create an obligation on the
part of the Company to modify the Plan or this Agreement and does not guarantee
that the Restricted Shares will not be subject to interest and penalties under
Section 409A.

(d) Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax, pdf/email or overnight courier, or by postage paid
first class mail. Notices sent by mail shall be deemed received three business
days after mailing but in no event later than the date of actual receipt.
Notices shall be directed, if to the Director, at the Director’s address
indicated by the Company’s records, or if to the Company, to the attention of
the Corporate Secretary at the Company’s principal executive office.

 

3



--------------------------------------------------------------------------------

(e) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(f) No Rights to Continued Service. Nothing contained in this Agreement shall be
construed as giving the Director any right to be retained, in any position, as
an employee, consultant or director of the Company or shall interfere with or
restrict in any way the right of the Company, which are hereby expressly
reserved, to remove, terminate or discharge the Director at any time for any
reason whatsoever.

(g) Fractional Shares. In lieu of issuing a fraction of a share of Common Stock
resulting from an adjustment of the Restricted Shares pursuant to Section 12 of
the Plan or otherwise, the Company shall be entitled to pay to the Director an
amount equal to the Fair Market Value of such fractional share.

(h) Bound by Plan. By signing this Agreement, the Director acknowledges that he
has received a copy of the Plan and has had an opportunity to review the Plan
and agrees to be bound by all the terms and provisions of the Plan.

(i) Beneficiary. The Director may file with the Committee a written designation
of a beneficiary on such form as may be prescribed by the Committee and may,
from time to time, amend or revoke such designation. Any notice should be made
to the attention of the General Counsel of the Company at the Company’s
principal executive office. If no designated beneficiary survives the Director,
the Director’s estate shall be deemed to be the Director’s beneficiary.

(j) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the Director
and the beneficiaries, executors, administrators, heirs and successors of the
Director.

(k) Securities Laws. The Director agrees that the obligation of the Company to
issue Restricted Shares shall also be subject, as conditions precedent, to
compliance with applicable provisions of the Securities Act of 1933, as amended,
the Securities Exchange Act of 1934, as amended, state securities or corporation
laws, rules and regulations under any of the foregoing and applicable
requirements of any securities exchange upon which the Company’s securities
shall be listed.

(l) Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless in writing and signed by the
parties hereto, except for any changes permitted without consent under
Section 12 of the Plan.

(m) Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.

(n) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

(o) Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as set forth
below.

 

GLOBAL BRASS AND COPPER HOLDINGS, INC.

By:

 

 

Name:

Title:

 

[insert name of Director]

[Signature Page to [            ] Restricted Stock Award Agreement]